t c memo united_states tax_court patrick j mcgowan petitioner v commissioner of internal revenue respondent docket no 7309-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held r’s determination to proceed with collection by levy is sustained patrick j mcgowan pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_determination concerning collection action under sec_6330 the issues for decision are whether collection action for taxable years and was suspended pursuant to sec_6330 whether respondent may proceed with collection by levy of petitioner’s tax_liabilities for the and taxable years and whether to grant respondent’s motion to impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in jacksonville florida petitioner has a 15-year history of not filing federal_income_tax returns and did not file returns for the years in issue see mcgowan v commissioner tcmemo_2006_154 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice of deficiency2 on date that reflected deficiencies in income_tax and additions to tax for the taxable years and in the amounts as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with regard to petitioner’s unpaid taxes for taxable years and this notice was returned to respondent as undeliverable on date petitioner submitted to respondent form request for a collection_due_process_hearing respondent conducted an equivalent_hearing for petitioner on date and issued to petitioner a decision letter concerning equivalent_hearing under sec_6330 on date that sustained the levy action although the decision letter informed petitioner that he could not appeal respondent’s decision in court petitioner filed a petition with this court on date in response respondent filed a motion to dismiss the petition for lack of 2the notice_of_deficiency was sent by certified mail to petitioner’s last_known_address however respondent’s brief concedes that petitioner did not receive the notice_of_deficiency pursuant to sec_6330 jurisdiction a hearing on respondent’s motion was held on date this court dismissed petitioner’s case docket no 665-03l for lack of jurisdiction on the ground that the final notice_of_intent_to_levy and notice of your right to a hearing for the years in dispute was invalid because respondent failed to mail the notice to petitioner at his last_known_address as required by sec_6330 on date respondent issued to petitioner a second final notice_of_intent_to_levy and notice of your right to a hearing for petitioner’s unpaid taxes for taxable years and petitioner requested an appeals hearing by submitting a timely form which was mailed date and received by respondent on date petitioner’s form stated his disagreement with the levy as follows i want a face-to-face collection_due_process_hearing in order to furnish a complete administrative record for any reviewing court i intend to record my collection_due_process_hearing as provided by sec_7521 and notice_89_51 this is the irs office of appeals day notice of my intent to record see keene v commissioner on date respondent’s jacksonville florida appeals_office mailed to petitioner a letter informing petitioner that because his form was not timely he was not entitled to a sec_6330 hearing but would receive an equivalent_hearing instead the letter mistakenly stated that the final notice_of_intent_to_levy and notice of your right to a hearing was issued on date an invalid levy notice was mailed to petitioner on that date however a new levy notice was mailed to petitioner on date and petitioner’s form was timely submitted attached to the letter were forms certificate of assessments payments and other specified matters on date davida parker ms parker the appeals officer assigned to petitioner’s case mailed a letter to petitioner that scheduled a telephone hearing for date pincite a m ms parker called petitioner at the scheduled date and time but petitioner was unavailable on date ms parker mailed to petitioner a letter informing him that she would allow him weeks to submit relevant information regarding challenges to the appropriateness of collection actions offers of collection alternatives and challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability 3the letter referred to the scheduled telephone hearing as a sec_6330 hearing the letter did not contain any reference to an equivalent_hearing in response on date petitioner mailed to ms parker a letter requesting clarification on whether he would receive an administrative hearing or an equivalent_hearing and whether he would have the right to judicial review of the determination on date respondent issued to petitioner a notice_of_determination concerning collection action under sec_6330 sustaining the levy action petitioner filed a timely petition with this court thereafter respondent filed a motion to remand this case to respondent’s appeals_office for an appeals hearing which this court granted on date a face-to-face appeals hearing with ms parker was held on date during the hearing petitioner raised only frivolous tax-protester arguments petitioner was provided with additional copies of forms respondent mailed to petitioner a supplemental notice_of_determination concerning collection action under sec_6330 on date which stated in pertinent part the settlement officer gave you a second copy of form_4340 certificate of assessments payments and other specified matters and explained that we had requested on numerous occasions a list of relevant issues and collection alternatives the settlement officer advised you to make your requests for documents those you had not already received from area counsel’s office through the freedom_of_information_act the settlement office did not agree to provide the documents you demanded or debate the validity of the assessment the service’s authority to prepare returns for individuals who fail to voluntarily file income_tax returns and other issues not relevant to you resolving 4petitioner repeatedly requested at his face-to-face appeals hearing verification from the secretary that all applicable laws or administrative procedures had been met and ms parker’s enforcement pocket commission ie her authority to enforce collection action your tax_liability she advised you during the hearing that the notice_of_intent_to_levy would be sustained and enforcement action approved to the best of our knowledge with the information available to us we have determined that all applicable laws policies regulations and procedures have been followed by the collection office a trial was held on date in jacksonville florida at trial petitioner raised frivolous tax-protester arguments and pleaded the fifth_amendment in response to many questions asked by respondent’s counsel during cross-examination 5petitioner demanded to see form sec_1040 signed by him for the years in issue which did not exist instead of substitutes for return that the commissioner prepared and frivolously argued that the commissioner could not assess taxes without a form_1040 signed by a taxpayer 6respondent’s counsel objected to petitioner’s pleading the fifth_amendment in response to questions asked on cross- examination regarding his employment and unreported income in and respondent indicated at trial that an information item had been submitted to the criminal_investigation_division cid but the cid had not opened a case if they were to open up a case on mr mcgowan they would do so for recent years perhaps the last six years somewhere in there but in no way shape or form could mr mcgowan be prosecuted for ‘91 or ‘92 the statute_of_limitations on criminal matters generally is about six years the court overruled respondent’s objection for taxable_year the court reserved judgment on respondent’s objection as to taxable years and after respondent asked the court to strike all of petitioner’s direct testimony for those taxable years because petitioner cannot testify on direct and then use the fifth_amendment as a shield to protect himself from cross-examination the fifth_amendment protects against real dangers not remote and speculative possibilities 406_us_472 furthermore continued opinion i collection action a general rules pursuant to sec_6331 if a taxpayer liable to pay taxes fails to do so within days after notice_and_demand for continued in a civil tax case the taxpayer must accept the consequences of asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert ‘the shield which it was intended to be into a sword’ lee v commissioner tcmemo_2002_95 quoting 460_us_752 affd 61_fedappx_471 9th cir see also stang v commissioner tcmemo_2005_154 affd 202_fedappx_163 9th cir after the court reserved judgment on respondent’s objection and oral motion petitioner did offer answers to respondent’s questions albeit answers consisting of i don’t know or outright denials which the court did not find to be credible for example when asked can you remember any employer that you worked for during anytime during ‘91 or any of those three years petitioner responded no i do not recall when then asked do you remember working during those years petitioner responded i’m sure i must have but then denied working for every employer that was mentioned petitioner’s direct testimony was limited to complaints about his appeals hearing and the illegal application of his refund to his tax_liability see infra note petitioner also made frivolous and meritless arguments regarding the secretary’s delegated authority under sec_7701 and the commissioner’s authority to assess taxes without a signed form_1040 by the taxpayer the court shall not address petitioner’s arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir as petitioner did not offer any relevant or credible testimony on direct or cross-examination for the court to consider the court will overrule respondent’s objection and deny respondent’s oral motion to strike as moot payment the secretary is authorized to collect such tax by levy upon the taxpayer’s property absent jeopardy the secretary is obliged to provide the taxpayer with days’ advance notice_of_levy collection and of the administrative appeals available to the taxpayer sec_6331 upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 at the collection hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 the taxpayer may not contest the validity of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in rendering a determination the appeals officer must take into consideration verification that requirements of any applicable law or administrative procedure have been met and relevant issues relating to the unpaid tax or proposed levy relevant issues include whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the taxpayer is entitled to appeal the determination of the appeals_office if made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding the proposed levy action for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite respondent has conceded that the existence or amounts of petitioner’s underlying tax_liabilities are properly at issue if the court finds that petitioner is liable for the deficiencies and additions to tax then respondent’s administrative determination sustaining the levy action will be reviewed for an abuse_of_discretion see 118_tc_22 goodwin v commissioner tcmemo_2003_289 7determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 8at trial respondent’s counsel stated the standard of review to be used by the court in addressing the deficiencies is de novo that means respondent is not arguing in this proceeding that petitioner received a deficiency_notice b sec_6330 petitioner argued on brief that this court is without jurisdiction because respondent issued an invalid and improper ‘final notice_of_intent_to_levy and your right to a hearing’ within days of judge armen’s dismissal of the earlier tax_court case at docket no 665-03l emphasis omitted sec_6330 provides sec_6330 suspension of collections and statute_of_limitations -- in general --except as provided in paragraph if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 relating to collection after assessment sec_6531 relating to criminal prosecutions or sec_6532 relating to other suits shall be suspended for the period during which such hearing and appeals therein are pending in no event shall any such period expire before the 90th day after the day on which there is a final_determination in such hearing notwithstanding the provisions of sec_7421 the beginning of a levy or proceeding during the time the suspension under this paragraph is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates emphasis added if a taxpayer does not request an appeals hearing within days of the mailing of the notice_of_determination then the period of limitations for sec_6502 and collection action are not suspended see sec_6330 and b petitioner did not file a timely request for an appeals hearing in response to the original date final notice_of_intent_to_levy and notice of your right to a hearing which was the subject of the earlier case at docket no 665-03l see supra p as noted above his failure to make a timely request was likely attributable to the fact that respondent failed to mail the notice to petitioner at his last_known_address because sec_6330 suspends levy actions and the running of the limitations_period for collection after assessment only if a taxpayer files a timely request for an appeals hearing levy actions and the running of the limitations_period for collection for petitioner’s and taxable years were not suspended by petitioner’s untimely request for an appeals hearing which was made nearly months after the mailing of the invalid date noticedollar_figure therefore under the facts sec_301_6330-1 q a-g2 proced admin regs further provides that the period of limitation for sec_6502 is not suspended if the taxpayer does not request or fails to timely request an appeals hearing although this provision of the regulation does not mention collection action sec_6330 clearly specifies that the suspension of the statute_of_limitations and the moratorium on collection action shall be simultaneous 10because respondent did not attempt to collect while the matter was pending before the court for a determination as to whether the date notice was mailed to petitioner’s last_known_address we need not address whether any other provision or legal principle would have restricted collection during that continued of this case sec_6330 did not bar respondent from issuing to petitioner a second final notice_of_intent_to_levy and notice of your right to a hearing on august dollar_figure as a practical matter petitioner was not aggrieved in any manner by respondent’s issuance of the final notice_of_intent_to_levy and notice of your right to a hearing less than days after the court’s date decision once the court determined that respondent had mailed the first notice to the wrong address respondent moved quickly to correct that mistake by issuing petitioner a new notice to which petitioner responded by requesting an appeals hearing petitioner--who has a long history of failing to file federal_income_tax returns and of raising tax-protester arguments--was not wronged in fact he received the new notice and the concomitant right to request and continued time 11this outcome is consistent with cases in which there is a defective notice_of_deficiency an invalid notice_of_deficiency does not suspend the running of the statute_of_limitations for assessment see 106_f2d_885 9th cir 72_tc_21 rodgers v commissioner 57_tc_711 in reddock the commissioner mailed an incorrectly addressed notice_of_deficiency to the taxpayers that was returned as undelivered the commissioner remailed the notice_of_deficiency to the taxpayers’ last_known_address after the expiration of the period of limitations upon receipt of the second notice the taxpayers petitioned this court their petition was filed within days of the mailing of the initial notice_of_deficiency the court held that the incorrectly addressed notice_of_deficiency did not suspend the running of the period of limitations despite the fact that the petition was filed within days of its mailing receive an appeals hearing sooner than he would have had sec_6330 applied c de novo review of underlying tax liabilitie sec_1 deficiencies in general the commissioner’s determination_of_a_deficiency in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that such determination was in error see rule a 290_us_111 in unreported income cases the commissioner must come forward with evidence establishing a minimal foundation which may consist of evidence linking the taxpayer to an income-producing activity 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 if the commissioner introduces some evidence that the taxpayer received unreported income then the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 respondent presented documentary_evidence that indicated petitioner received the following unreported income totaling dollar_figure in taxable_year dollar_figure in wages from disc production services dollar_figure in wages from disc talent group inc dollar_figure in nonemployee compensation from international tv motion picture dollar_figure in wages from pacific bell dollar_figure in nonemployee compensation from nbc productions inc dollar_figure in nonemployee compensation from west co marketing advertising dollar_figure in rental income from nbc productions inc and dollar_figure in interest from great western bank respondent presented similar evidence that petitioner received the following unreported income totaling dollar_figure in taxable_year dollar_figure in wages from bank of america nt sa dollar_figure in wages from susan pages of california dollar_figure in wages from columbia pictures industries dollar_figure in wages from pacific bell dollar_figure in wages from security pacific national bank dollar_figure in wages from orange national bank dollar_figure in interest from great western bank and dollar_figure in wages from americana portraits inc respondent also presented evidence that petitioner received the following unreported income totaling dollar_figure in taxable_year dollar_figure in wages from susan pages of california and dollar_figure in wages from bank of america nt sa the court concludes on the documentary_evidence presented by respondent that respondent has established a minimal foundation see weimerskirch v commissioner supra pincite accordingly the burden shifts to petitioner see hardy v commissioner supra pincite petitioner did not present any evidence or raise any relevant arguments regarding his underlying tax_liabilities for and other than his uncorroborated testimonydollar_figure he denied or could not remember being employed by the specific employers listed above but we have found his testimony to be spurious and not credible accordingly the court sustains respondent’s determination of petitioner’s and income_tax deficiencies sec_6651 addition_to_tax the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of substantial_authority reasonable_cause or similar provisions the taxpayer 12petitioner’s only argument relating to his underlying tax_liabilities although irrelevant for the years at issue is that he never received an overpayment refund for taxable_year because it was illegally applied to his outstanding income_tax_liability for taxable_year on date petitioner filed his federal_income_tax return on the basis of that return respondent assessed a tax of dollar_figure on date respondent abated the entire assessed amount which generated an overpayment refund of dollar_figure respondent applied the overpayment refund to petitioner’s outstanding tax_liability pursuant to sec_6402 the commissioner may set off any existing tax_liability against any_tax refunds due the taxpayer in other words sec_6402 provides that a taxpayer is entitled to a tax_refund only of the amount which exceeds any outstanding tax_liabilities bears the burden of raising and prevailing on these issues id pincite sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date not to exceed percent in the aggregate unless such failure_to_file timely is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is described by the regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent has met the burden of production as respondent has shown that petitioner did not file federal_income_tax returns for taxable years and petitioner did not present any evidence to suggest that his failure_to_file was due to reasonable_cause therefore the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6651 for taxable years and d review for abuse_of_discretion because petitioner is liable for the deficiencies and additions to tax for taxable years and the court will review respondent’s administrative determination sustaining the levy action for an abuse_of_discretion petitioner has offered no evidence indicating that respondent abused his discretion in sustaining the levy action other than his sec_6330 argument petitioner has offered only frivolous and meritless tax-protester arguments regarding respondent’s determination to proceed with levy action see supra note sec_4 and in the supplemental notice_of_determination respondent determined that to the best of our knowledge with the information available to us we have determined that all applicable laws policies regulations and procedures have been followed by the collection office the supplemental notice_of_determination further states the appeals_office believes that collection by levy balances the need for the efficient collection_of_taxes with your concerns as to the intrusiveness of the action you offered no arguments that the proposed collection action is more intrusive than necessary nor have you offered any collection alternatives the court concludes that respondent’s determination to proceed with collection by levy of petitioner’s and tax_liabilities was not an abuse_of_discretion and respondent may proceed with collection ii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir respondent on motion has asked the court to impose a penalty under sec_6673 petitioner is no stranger to the sec_6673 penalty as he was ordered to pay dollar_figure to respondent for asserting frivolous and meritless arguments in a previous trial see mcgowan v commissioner tcmemo_2006_ in the instant case although petitioner made frivolous and meritless arguments he did raise a substantive issue under sec_6330 that the court addressed therefore the court concludes after considering the numerous procedural problems in this case that it is not appropriate to impose a penalty however the court explicitly admonishes petitioner that he may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless the court has considered all of petitioner’s and respondent’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
